Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:   RUDY VAN WILLIAMS,                    )                          No. 08-06-00076-CR
)
)AN ORIGINAL PROCEEDING
)       
)IN MANDAMUS
)

O P I N I O N

            Relator Rudy Van Williams seeks a writ of mandamus to compel the El Paso District
Attorney’s Office to comply with Tex.Code Crim.Proc.Ann. art. 11.07, § 3(b), (c), (d), § 7
(Vernon 2005) with respect to his application for an Article 11.07 writ of habeas corpus, which he
states he has filed in cause numbers 73946-34-4 and 73622-34-4.  We have jurisdiction to issue writs
of mandamus against judges of district or county courts in our district.  Tex. Gov’t Code Ann. §
22.221(b)(Vernon 2004).  We may issue the writ against other officials only if necessary to enforce
our jurisdiction.  See id. § 22.221(a).  The El Paso District Attorney’s Office is not a judge within
our district and Relator has not demonstrated that issuing the writ against the office is necessary to
enforce our jurisdiction.  To the extent that Relator’s complaint concerns the Article 11.07 writ of
habeas corpus proceedings, this Court does not have jurisdiction over matters related to post-conviction writs of habeas corpus.  See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex.Crim.App. 1991); In re McAfee, 53 S.W.3d 715, 718 (Tex.App.--Houston [1st Dist.] 2001, orig.
proceeding). 
            Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.


April 27, 2006                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)